          Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

    MELVIN CASTRO,

          Plaintiff,                                             No. 3:19-cv-00120 (MPS)
          v.

    ANDREW SAUL, Commissioner of Social Security,

          Defendant.


    RULING ON THE PLAINTIFF’S MOTION TO REVERSE OR REMAND AND THE
    DEFENDANT’S MOTION TO AFFIRM THE DECISION OF THE COMMISSIONER

         In this appeal from the Social Security Commissioner’s denial of benefits, plaintiff

Melvin Castro argues that the Administrative Law Judge (ALJ)1 failed to: (1) develop the record;

(2) obtain opinion evidence; (3) make proper weight assignments to opinion evidence; (4) secure

testimony from a medical expert as to Mr. Castro’s impairments; and (5) properly formulate Mr.

Castro’s Residual Functional Capacity (“RFC”). ECF No. 15-1 at 2. I agree with Mr. Castro’s

third argument and remand the case to the Commissioner.

         I assume familiarity with Mr. Castro’s medical history, as summarized in Plaintiff’s

Statement of Facts, ECF Nos. 15-1 at 2-6; 15-2, which the Commissioner “incorporates by

reference,” ECF No. 22-1 at 3, and which I adopt and incorporate herein by reference. I also

assume familiarity with the ALJ’s opinion, the record, and the five sequential steps used in the

analysis of disability claims. I cite only those portions of the record and the legal standards

necessary to explain this ruling.



1 The ALJ’s decision became the Commissioner’s final decision after the Appeals Council declined to
review it. 20 C.F.R. §§ 404.981, 416.1481 (2020); see also Perez v. Chater, 77 F.3d 41, 44 (2d Cir.
1996) (“if the Appeals Council denies review, the ALJ’s decision becomes the Secretary’s final
decision.”).
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 2 of 15



I. Standard of Review

       “A district court reviewing a final . . . decision pursuant to . . . 42 U.S.C. § 405(g), is

performing an appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981).

“The findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, a district court may not

make a de novo determination of whether a plaintiff is disabled in reviewing a denial of

disability benefits. Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Court’s function is to “first decide whether [the agency] applied the correct

legal principles in making the determination[,] . . . then decide whether the determination is

supported by ‘substantial evidence.’” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). If

the Commissioner’s decision is supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to support the plaintiff’s contrary

position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982). The Second Circuit has defined

substantial evidence as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (citation and

quotation marks omitted). Substantial evidence must be “more than a mere scintilla or a touch of

proof here and there in the record.” Id.

II. Discussion

       Mr. Castro argues that the Commissioner failed to comply with the treating physician rule

in his analysis of Dr. Stelman’s February 2016 medical source statement. ECF No. 15-1 at 10-

12. I agree.

       The analysis under the treating physician rule follows a two-step process. “First, the ALJ

must decide whether the opinion is entitled to controlling weight.” Estrella v. Berryhill, 925

F.3d 90, 95 (2d Cir. 2019). “[T]he opinion of a claimant’s treating physician as to the nature and

                                                  2
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 3 of 15



severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d

Cir. 2008) (citing 20 C.F.R. § 404.1527(d)(2)) (second brackets in original). “Second, if the ALJ

decides the opinion is not entitled to controlling weight, [he] must determine how much weight,

if any, to give it.” Estrella, 925 F.3d at 95. “In doing so, [the ALJ] must ‘explicitly consider’

the following, non-exclusive ‘Burgess factors’: ‘(1) the frequen[cy], length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a specialist. ’” Id.

at 95-96 (citations omitted). After considering these factors, the ALJ must “comprehensively set

forth his reasons for the weight assigned to a treating physician’s opinion.” Greek v. Colvin, 802

F.3d 370, 375 (2d Cir. 2015) (internal citations, quotation marks, and alterations omitted). At

both steps, “the ALJ must ‘give good reasons in [his] notice of determination or decision for the

weight [he gives the] treating source’s [medical] opinion.” Estrella, 925 F.3d at 96 (citation and

internal quotation marks omitted).

       An ALJ’s failure to “explicitly” apply the Burgess factors is a “procedural error.” Id. If

the “Commissioner has not [otherwise] provided ‘good reasons’ for [the] weight assignment,”

the appropriate remedy is remand for the ALJ to “comprehensively set forth [his] reasons.” Id.;

see also Guerra v. Saul, 778 Fed. Appx. 75, 77 (2d Cir. 2019) (“To put it simply, a reviewing

Court should remand for failure to explicitly consider the Burgess factors unless a searching

review of the record shows that the ALJ has provided ‘good reasons’ for its weight

assessment.”).




                                                 3
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 4 of 15



       As an initial matter, I find that the treating physician rule applies here because Mr. Castro

filed his claim on February 4, 2016—before the agency’s regulations governing the treatment of

opinions from treating physicians changed on March 27, 2017. See 20 C.F.R. §§ 404.1527,

416.927 (rules governing the agency’s “evaluat[ion] [of] opinion evidence for claims filed before

March 27, 2017” for disability insurance and supplement security income claims); Claudio v.

Berryhill, No. 3:17CV1228(MPS), 2018 WL 3455409, at *3 n.2 (D. Conn. July 18, 2018)

(“Since [the plaintiff] filed her claim before March 27, 2017, I apply the treating physician rule

under the earlier regulations.”). In addition, the ALJ recognized, and the Commissioner does not

contest, that Dr. Stelman is a “treating physician” for Mr. Castro. Transcript (“Tr.”) 968 (“The

record reveals that the claimant receives ongoing primary medical care from Milla Stelman,

M.D. It appears Dr. Stelman evaluates the claimant every three months (C9F; C12F).”); see also

20 C.F.R. § 404.1527(a)(2) (2020) (“Treating source means your own acceptable medical source

who provides you, or has provided you, with medical treatment or evaluation and who has, or

has had, an ongoing treatment relationship with you. . . .”). In his decision, the ALJ briefly

commented on Dr. Stelman’s treatment records, dated November 25, 2013 to February 17, 2016

(C9F), and November 17, 2016 (C12F), noting that “Dr. Stelman’s treatment records do not

contain significant evidence of secondary limitations associated with the claimant’s allegations

of low back pain.” Tr. 968. The ALJ concluded the discussion of Dr. Stelman’s treatment

records as follows: “Between February 2015 and November 2016, the claimant continued to

complain of back pain and gait abnormalities; however, the claimant’s contemporaneous

physical examinations revealed normal range of motion of the neck and musculoskeletal system

and normal reflexes. Dr. Stelman even encouraged the claimant to engage in aerobic exercise.”




                                                 4
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 5 of 15



Tr. 968 (citations omitted). The ALJ provided no further discussion of Dr. Stelman or her

records with respect to the issue of back pain.

       The ALJ did not discuss Dr. Stelman’s February 25, 2016 medical source statement. See

Tr. 31-34. In it, Dr. Stelman stated that she has treated Mr. Castro every three to fourth months

over a 10-year period. Tr. 31. Dr. Stelman also provided her opinion of Mr. Castro’s functional

limitations, including that: (1) he can walk one city block without rest or severe pain, Tr. 32; (2)

he can sit for 30 minutes before needing to get up, id.; (3) he can stand for 5 minutes before

needing to sit down, walk around, etc., id.; (3) in an 8 hour day, he can stand/walk for less than 2

hours and sit for about 4 hours, id.; (4) he needs a cane or other hand-held assistive device while

engaging in occasional standing/walking due to pain, Tr. 33; (5) he can rarely lift less than 10

pounds and never lift more than that, id.; (6) he can never twist, stoop, crouch, or climb stairs or

ladders, id.; (7) he would need to take unscheduled breaks every two hours as a result of his back

pain, id. at 32; (8) he is likely to be “off task” 25 percent of more of a typical workday, Tr. 34;

(9) he is incapable of even “low stress” work because “patient is in pain all day”, id.; (10) he is

likely to be absent from full-time work more than four days per month, id.; and (11) Mr. Castro’s

“impairments . . . as demonstrated by signs, clinical findings and laboratory test results [are]

reasonably consistent with the symptoms and functional limitations described . . . in this

evaluation[,]” id. (emphasis in original). In a footnote, Mr. Castro explained that:

       Dr. Stelman’s medical source statement is dated February 25, 2016 but it is not listed in
       the list of exhibits in the ALJ’s decision (Tr. 975-76). It also does not have an exhibit
       number assigned to it . . . . This report may have been in the unexhibited “case
       documents” folder to which the ALJ had access, but to which exhibit numbers are not
       assigned. It is not clear if the ALJ saw this medical source statement.

Id. at 10 n.1. The Commissioner responds by arguing that Dr. Stelman’s opinion was not before

the ALJ because it was not sent to the agency until after the ALJ issued his decision. ECF No.



                                                  5
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 6 of 15



22-1 at 6-7. As evidence, the Commissioner asserts that the June 7, 2018 fax line at the top of

Dr. Stelman’s opinion reflects the date it was actually sent to the agency—two months after the

ALJ’s April 10, 2018 decision. Id.; Tr. 31-34. The Appeals Council’s decision supports this

assertion. It states: “You submitted new evidence dated February 26, 2016 from Milla Stelman,

M.D. (4 pages). We find this evidence does not show a reasonable probability that it would

change the outcome of the decision. We did not exhibit this evidence.” ECF No. 24 -1 at 2.

Because the plaintiff has not provided actual evidence suggesting otherwise, I find that Dr.

Stelman’s February 2016 opinion was not before the ALJ, and therefore the ALJ could not have

erred by not considering evidence that was not before him. Nevertheless, because I find that the

Appeals Council erred by summarily dismissing Dr. Stelman’s opinion without providing “good

reasons” as required under the treating physician rule, remand to the agency for further

proceedings is required.

       After the ALJ issues its decision, the Appeals Council will review a case if , among other

conditions, it “receives additional evidence that is new, material, and relates to the period on or

before the date of the hearing decision, and there is a reasonable probability that the additional

evidence would change the outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5),

416.1470(a)(5) (2020). “New evidence is any evidence that has not been considered previously

during the administrative process[,]” McIntire v. Astrue, 809 F. Supp. 2d 13, 21 (D. Conn. 2010),

and is “not merely cumulative of what is already in the record . . . [,]” Tirado v. Bowen, 842 F.2d

595, 597 (2d Cir.1988). “Evidence is material if it is (i) relevant to the time period for which

benefits have been denied and (ii) probative, meaning it provides a reasonable probability that

the new evidence would have influenced the Commissioner to decide the claimant’s application

differently.” McIntire, 809 F. Supp. 2d at 21 (citing Tirado, 842 F.2d at 597). However, the



                                                 6
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 7 of 15



Appeals Council “will only consider additional evidence under paragraph (a)(5) . . . if [the

claimant] show[s] good cause for not informing [the SSA] about or submitting the evidence . . .”

within 5 days of the hearing before the ALJ as required under section 404.935(a). 20 C.F.R. §§

404.970(b), 416.1470(b). “Good cause” under subsection (b) exists where:

       (1) Our [the agency’s] action misled you;

       (2) You [the claimant] had a physical, mental, educational, or linguistic limitation(s) that
       prevented you from informing us about or submitting the evidence earlier; or

       (3) Some other unusual, unexpected, or unavoidable circumstance beyond your control
       prevented you from informing us about or submitting the evidence earlier. Examples
       include, but are not limited to:

               (i) You were seriously ill, and your illness prevented you from contacting us in
               person, in writing, or through a friend, relative, or other person;

               (ii) There was a death or serious illness in your immediate family;

               (iii) Important records were destroyed or damaged by fire or other accidental
               cause;

               (iv) You actively and diligently sought evidence from a source and the evidence
               was not received or was received less than 5 business days prior to the hearing; or

               (v) You received a hearing level decision on the record and the Appeals Council
               reviewed your decision.

Id. If the claimant “submit[s] additional evidence that does not relate to the period on or before

the date of the administrative law judge hearing decision . . . [,]” or if the “Appeals Council does

not find you had good cause for missing the deadline to submit the evidence . . . , the Appeals

Council will send [the claimant] a notice that explains why it did not accept the additional

evidence and advise[] [the claimant] of [his or her] right to file a new application. . . .” Id. §§

404.970(c), 416.1470(c).

       First, I find that Dr. Stelman’s medical source statement was properly in the record before

the Appeals Council when it denied Mr. Castro’s request for review, and is therefore part of the


                                                  7
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 8 of 15



administrative record and encompassed in my review of Mr. Castro’s appeal and the

Commissioner’s denial of his application. See Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996)

(“[N]ew evidence submitted to the Appeals Council following the ALJ’s decision becomes part

of the administrative record for judicial review when the Appeals Council denies review of the

ALJ’s decision.”). As a result, the Appeals Council had an obligation either to (1) consider, and

explain in writing, Dr. Stelman’s opinion under the treating physician rule, see Shrack v. Astrue,

608 F. Supp. 2d 297, 302 (D. Conn. 2009) (“Importantly, the treating physician rule applies to

the Appeals Council when the new evidence at issue reflects the findings and opinions of a

treating physician.”) (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)), or (2) to explain

“why it did not accept the additional evidence . . .”, 20 C.F.R. §§ 404.970(b)-(c), 416.1470(b)-

(c), if it found that the evidence either does not relate to the relevant time period, or was

submitted late and without “good cause”.

       Second, the Appeals Council’s cursory explanation regarding Dr. Stelman’s opinion, to

the extent it provides any explanation, is limited to the second prong of the regulation’s

materiality standard for new evidence. As noted above, the Appeals Council’s only statement

regarding Dr. Stelman’s opinion was that it “does not show a reasonable probability that it would

change the outcome of the [ALJ’s] decision.” ECF No. 24-1 at 2. The Appeals Council did not

reject Dr. Stelman’s opinion as: (1) not “new” or otherwise cumulative; (2) inapplicable to the

relevant time period; or (3) late evidence submitted without “good cause”. See 20 C.F.R. §§

404.970(a)(5)-(b), 416.1470(a)(5)-(b). As such, the only remaining issue I need decide is

whether the Appeals Council’s single sentence rejecting Dr. Stelman’s medical source statement

meets the legal standard under the treating physician rule. See Jones v. Astrue, 647 F.3d 350,

356 (D.C. Cir. 2011) (“For our purposes . . . it is sufficient that the ALJ did not say this and



                                                  8
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 9 of 15



certainly did not explain it. The treating physician rule requires an explanation by the SSA, not

the court.”) (citing, inter alia, S.E.C. v. Chenery Corp., 332 U.S. 194, 196 (1947) (“[A] simple

but fundamental rule of administrative law . . . is to the effect that a reviewing court, in dealing

with a determination or judgment which an administrative agency alone is authorized to make,

must judge the propriety of such action solely by the grounds invoked by the agency.”));

Treadwell v. Schweiker, 698 F.2d 137, 142 (2d Cir. 1983) (“the propriety of agency action must

be evaluated on the basis of stated reasons.”). It does not.

       The treating physician rule requires much more from the agency. The Appeals Council

rejected Mr. Castro’s request for review, stating generally that “We found no reason under our

rules to review the [ALJ’s] decision. Therefore, we have denied your request for your review.”

ECF No. 24-1 at 1. With respect to the new evidence received from Dr. Stelman, the Appeals

Council stated that “[w]e find this evidence does not show a reasonable probability that it would

change the outcome of the decision.” ECF No. 24-1 at 2. Courts in the Second Circuit

consistently have rejected such cursory language as insufficient, where, as here, a claimant

submits new evidence from a treating physician to the Appeals Council but the Council denies

the claimant’s request for review. See, e.g., Lesterhuis v. Colvin, 805 F.3d 83, 88 (2d Cir. 2015)

(per curiam) (remanding to the agency because the ALJ’s decision was not supported by

substantial evidence where new evidence from the claimant’s treating physician was first

submitted to the Appeals Council and summarily rejected, and the treating physician’s opinion

was “(1) generally entitled to controlling weight, (2) likely dispositive on the issue of disability

(if entitled to controlling weight), and (3) uncontroverted by other evidence in the record.”);

Oshea v. Saul, No. 3:19CV00232(SALM), 2020 WL 2374935, at *6 (D. Conn. Mar. 30, 2020)

(finding remand necessary where the Appeals Council failed to discuss the reasons why it



                                                  9
        Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 10 of 15



rejected the treating physician’s opinion); Fridie v. Comm’r of Soc. Sec., No. 16-CV-09042

(JGK), 2018 WL 1478133, at *11 (S.D.N.Y. Mar. 23, 2018) (“When new material evidence is

submitted that supports the opinion of a treating physician whose opinion the ALJ discounted, it

is error for the Appeals Council not to review a case, and simply to adopt the opinion of the ALJ,

without providing good reasons for the weight it assigned to the treating physician in light of the

new evidence.”); Flagg v. Colvin, No. 5:12CV00644(GTS)(VEB), 2013 WL 4504454 at *7

(N.D.N.Y. Aug. 22, 2013) (explaining that remand for reconsideration of new medical e vidence

is required where the Appeals Council’s failure to provide good reasons for discounting a

treating physician’s opinion frustrates meaningful review); Wright v. Astrue, No. 11-CV-6226T,

2012 WL 2339269, at *5 (W.D.N.Y. June 19, 2012) (“It is legal error for the Appeals Council to

accept additional information from a treating physician and then dismiss it without

explanation.”); McIntire, 809 F. Supp. 2d at 23 (remand is required where the Appeals Council

receives evidence that is “new and material” in the form of a treating physician opinion and fails

“to give good reasons for the weight it assigned to” that opinion).

       Third, the ALJ’s reliance on the absence of any opinion from a treating physician in

assigning weight to other, non-treating physician opinions in the record, had Dr. Stelman’s

opinion been before the ALJ, suggests that the Appeals Council’s error was not harmless and that

there might well have been a “reasonable probability that the additional evidence would change

the outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5). In assigning “great

evidentiary weight” to the opinion evidence from Dr. Schaffzin and Dr. Weisberg—both of

whom are state agency medical consultants who never personally examined Mr. Castro—the

ALJ specifically noted that “the record does not contain a treating source opinion or other

medical opinion to contradict the State agency medical consultant’s findings or corroborate the



                                                10
        Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 11 of 15



claimant’s allegations.” Tr. 969. Opinion evidence from reviewers, such as that from Doctors

Schaffzin and Weisberg, is generally entitled to less weight than the opinions of treating

physicians or other acceptable medical sources who have examined the claimant in -person. 20

C.F.R. § 404.1527(d)(2); see also Frank Bloch, Bloch on Social Security § 5:7 (“As a general

rule, a hierarchy has evolved whereby decreasing weight is accorded to competent reports by

physicians in the following order: treating physicians, consulting physicians, and non -examining

medical consultants.”). Likewise, in justifying giving only “modest weight” to the opinion of the

only other medical doctor to evaluate Mr. Castro’s physical functional limitations in -person—Dr.

Reiher (a consultative examiner)—the ALJ specifically noted that Dr. Reiher “is the only

medical source that found the claimant’s use of a cane to be medically necessary for weight

bearing and balance. . . . [N]o other treating source documented the necessity of the claimant’s

cane.” Tr. 969. But, as the Defendant acknowledged, Dr. Stelman is a treating source and did

find a cane to be medically necessary. ECF No. 22-1 at 6. Had Dr. Stelman’s opinion been

before the ALJ, he may have given more weight to Dr. Reiher’s findings which included, for

example, that: “The claimant uses a cane for assistive device for weightbearing and balance. In

my opinion, it is medically necessary.” Tr. 769.

       Further, as noted above, Dr. Stelman’s opinion contained a number of functional

limitations that, if accepted, would—according to uncontroverted testimony by the vocational

expert at Mr. Castro’s hearing before the ALJ—result in finding Mr. Castro disabled. See

Vocational Expert Testimony, Tr. 266-67 (claimants who are a fall risk even with a cane

precluded from competitive full-time employment); Tr. 267 (no full-time employment if

someone is unable to sit, stand or walk eight hours total either due to pain or fatigue or shortness

of breath); Tr. 267 (“If someone were absent two or more days a month on an unscheduled basis



                                                11
        Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 12 of 15



or were off-task more than 10 percent of a workday it’s very unlikely they would be unable [sic]

to maintain their employment.”). Dr. Stelman’s opinion found that Mr. Castro (1) needs a cane

or other hand-held assistive device while engaging in occasional standing/walking due to pain,

Tr. 33; (2) can only sit, stand or walk for less than 6 hours in an 8 hour day, Tr. 32 ; (3) is likely

to be “off task” 25 percent of more of a typical workday, Tr. 34 ; and (4) is likely to be absent

from work more than four days per month, Tr. 34. The latter three functional limitations would

be dispositive as to whether Mr. Castro is disabled based on the vocational expert’s testimony.

Dr. Stelman’s opinion that a cane is medically necessary may also be sufficient for such a

finding, though it is not clear whether Dr. Stelman would consider Mr. Castro to be a “fall risk”

as described by the vocational expert. Tr. 266-67.

        Although the Commissioner asserts that any error regarding the ALJ’s finding with

respect to Mr. Castro’s cane use would be harmless, ECF No. 22-1 at 7, one could not make the

same argument as to the other three functional limitations listed here. Indeed, the parties have

not identified substantial evidence in the record that contradicts Dr. Stelman’s findings regarding

Mr. Castro’s incidence of absence from, or his required “off task” time during, full-time work.

See Lesterhuis, 805 F.3d at 88 (holding that the ALJ’s decision was not supported by substantial

evidence where the claimant (1) submitted new evidence from a treating physician to the

Appeals Council; (2) that opinion indicated that the claimant would be absent from work more

than four days per month; (3) uncontroverted testimony from the vocational expert at the

claimant’s hearing indicated that missing four days of work per month would preclude the

claimant’s ability to perform any jobs available in the national economy; and (4) the parties did

not identify evidence in the record contradicting the treating physician’s opinion regarding the

claimant’s rate of absence from work). Thus, I cannot conclude that application of the correct



                                                  12
        Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 13 of 15



legal standard could lead to only one conclusion and remand is necessary. See Zabala v. Astrue,

595 F.3d 402, 409 (2d Cir. 2010) (“Remand is unnecessary, however, ‘[w]here application of the

correct legal standard could lead to only one conclusion.’”) (citation omitted).

       Defendant’s arguments that the Commissioner did not err because (1) “the ALJ could not

have seen Dr. Stelman’s opinion[,]” and (2) even if it were before the ALJ, Dr. Stelman’s

opinion “would not have altered the ALJ’s findings . . .” do not alter the outcome here. First, as

discussed above, it makes no difference whether Dr. Stelman’s opinion was before the ALJ. The

Commissioner was obligated to evaluate Dr. Stelman’s opinion under the treating physician rule ,

acting either through the Appeals Council or the ALJ. That opinion, if it were accepted, would

undermine the Commissioner’s decision on Mr. Castro’s residual functional capacity and the

associated available jobs on the national economy. See Tr. 965, 970-71. Yet the only

explanation in the record regarding the weight assigned to Dr. Stelman’s medical source

statement is limited to a single sentence from the Appeals Council: “We find this evidence does

not show a reasonable probability that it would change the outcome of the decision .” ECF No.

24-1 at 2. Such a statement does not constitute “good reasons” under the treating physician rule.

The Commissioner’s second argument fails as well. Even if the Commissioner is correct that Dr.

Stelman’s opinion should be assigned less than controlling weight based on alleged

inconsistencies with her own treatment records, ECF No. 22-1 at 7 n.5, that finding still must be

made by the ALJ or the Appeals Council in the first instance. See 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); see also Lesterhuis, 805 F.3d at 88 (“On remand, the ALJ might conclude that

[the treating physician’s] opinion is not entitled to any weight, much less controlling weight, but

that determination should be made by the agency in the first instance, and we should refrain from

‘affirm[ing] an administrative action on grounds different from those considered by the



                                                13
        Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 14 of 15



agency.’”) (citing Burgess, 537 F.3d at 128); Fridie v. Comm’r of Soc. Sec., No. 16-CV-09042

(JGK), 2018 WL 1478133, at *9 (S.D.N.Y. Mar. 23, 2018) (“Even if a treating physician’s

opinion is not afforded controlling weight, the Commissioner applies various factors [under

sections 404.1527(c) and 416.927(c)] in determining the weight to give the opinion. Moreover,

the Commissioner is required to explain the weight it gives to the opinion of a treating

physician.”) (citation omitted).

       Thus, because the SSA failed to follow the treating physician rule with respect to Dr.

Stelman’s February 2016 opinion when it denied Mr. Castro’s application for benefits, remand

for further administrative proceedings consistent with this ruling is required. Johnson, 817 F.2d

at 986 (remand to the agency is required “[w]here there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, [and] application of the substantial evidence standard to

uphold a finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have [his] disability determination made according to the correct legal principles.”);

see also McIntire, 809 F. Supp. 2d at 18 (“The same risk [that a claimant will be deprived of the

right to have his disability determination made according to the correct legal principles] exists

where there is a reasonable basis for doubt whether the Appeals Council, which also speaks for

the Commissioner, applied correct legal principles.”).

       I do not reach Mr. Castro’s other arguments “because upon remand and after a de novo

hearing, [the ALJ] shall review this matter in its entirety.” Delgado v. Berryhill, No.

3:17CV54(JCH), 2018 WL 1316198, at *15 (D. Conn. Mar. 14, 2018) (citation omitted).

III. Conclusion

       For the reasons set forth above, Mr. Castro’s motion to reverse the Commissioner’s

decision or remand to the agency for a hearing, ECF No. 15, is GRANTED to the extent that the



                                                14
         Case 3:19-cv-00120-MPS Document 25 Filed 08/28/20 Page 15 of 15



case is remanded to the Commissioner for a new hearing, and the Commissioner’s motion to

affirm, ECF No. 22, is DENIED.

         IT IS SO ORDERED.



                                                            /s/
                                                 Michael P. Shea, U.S.D.J.

Dated:        Hartford, Connecticut
              August 28, 2020




                                          15
